Citation Nr: 1020540	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  03-29 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right ankle injury.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty for training from October 
1978 to January 1979.  

This appeal arises from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In January 2005 the Board of Veterans' Appeals (Board) denied 
the claim for service connection for residuals of a right 
ankle injury.  The veteran appealed the January 2005 decision 
of Board to United States Court of Appeals for Veterans 
Claims (the Court).  The Court in a July 2006 Order vacated 
and remanded the January 2005 decision to the Board.  The 
Board then remanded the case in January 2007, to accomplish 
the actions directed by the Court.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998). When the claim was returned 
to the Board it was again remanded in March 2008 as the 
actions ordered had not been accomplished.  The claim has 
again been returned to the Board.  The private medical 
records were requested as ordered.  Unfortunately, one of the 
private physicians did not respond to the request for records 
and the other replied he had no records to submit.  The 
actions ordered in the remand have been accomplished to the 
extent possible.  Stegall  does not require "full" compliance 
or even "strict" compliance with the remand directive.  It 
only requires "substantial compliance."  The Court of Appeals 
for Veterans Claims (the Court) has routinely affirmed Board 
decisions where it provides an explanation for any deviation 
in its remand instructions.  See e.g., D'Aries v. Peake, 22 
Vet. App. 97, 106 (2008). The Board concludes there has been 
substantial compliance with the remands.  The records were 
requested as ordered in the Board's remands.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  




FINDINGS OF FACT

1.  The evidence does not demonstrate the Veteran sustained a 
right ankle injury in service.  

2.  There is no competent medical evidence of record linking 
any currently diagnosed disorders of the right ankle to 
service.  


CONCLUSION OF LAW

Residuals of a right ankle injury were not incurred in or 
aggravated by the veteran's service. 38 U.S.C.A. §§ 101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

Prior to adjudication of his claim, the appellant was 
notified by letter in August 2001 of the principles of 
service connection.  The letter also informed him that VA 
would make reasonable efforts to obtain evidence to support 
his claim but that he had to provide VA with enough 
information about the evidence so that a request could be 
made.  He was informed VA would try to help him get such 
things as medical records, employment records, or records 
from government agencies.  

The August 2001 letter also advised the veteran it was still 
his responsibility to make sure the records were received by 
VA, asked him to send the evidence needed to support his 
claim as soon as possible, and informed him of where to send 
any evidence he obtained himself.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim.  The veteran was not adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for such award.  Despite 
the inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Every effort to support the appellant's assertion of an in-
service right ankle injury has been made.  Attempts to obtain 
potential service medical evidence identified by the 
appellant have proved futile.  A copy of an April 1991 letter 
from the Army to the appellant reflects that his military 
records had been sent to the National Personnel Records 
Center (NPRC).  A September 2002 request for information form 
reflects that no evidence could be found in 1978 or 1979 
records for allegations of treatment at Fort Leonard Wood.  
The appellant also identified possible treatment at Seneca 
Army Depot.  Efforts on the appellant's behalf to obtain this 
evidence resulted in a June 2003 letter from NPRC that 
reflects that all of the appellant's records had already been 
forwarded to VA.  

Service medical records from the appellant's service with the 
Army National Guard have also been associated with his claims 
folder.  The appellant has indicated that he received medical 
treatment from VA since 1978.  A November 1988 National Guard 
record reflects that the veteran did not receive treatment at 
VA due to a lack of appropriate documentation.  Regardless, 
VA medical records dating back to 1978 were requested and 
resulted in obtaining VA medical records reflecting treatment 
from 1989 and thereafter.  

VA requested the Veteran's records from Dr. Wasser. and Dr. 
Hannan, as required by the terms of the joint motion for 
remand.  No response was received from Dr. Wasser.  Dr. 
Hannan responded and informed VA he had no records and had 
not seen the Veteran since 2006.  

The Veteran reportedly is receiving Social Security 
Adminstration benefits based on his diagnosis of organic 
brain syndrome.  The Veteran has sustained two closed head 
injuries in separate accidents which occurred after his 
period of active duty.  As the basis for his award did not 
involve the right ankle, delaying his claim to request his 
records from SSA would only further delay his claim with no 
benefit to the Veteran.  See Golz v. Shinseki, No. 2009-7039 
(Fed. Cir. Jan. 4, 2010), citing McGee v. Peake, 511 F.3d 
1352, 1357 (Fed. Cir. 2008); Murinscak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).   

In November 2009, the Veteran was informed he would be 
scheduled for a VA examination.  The November 2009 letter 
informed him of the consequences of failure to report for VA 
examination.  In December 2009 the Veteran failed to report 
for VA examination.  In March 2010, the Veteran was sent a 
supplemental statement of the case which noted he had failed 
to report for VA examination in December 2009.  As the claim 
is an original claim for service connection the Board has 
proceeded to adjudicate the Veteran based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2009).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Service Connection 

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training or for disability 
resulting from an injury incurred in or aggravated while 
performing inactive duty training. 38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002).

Factual Background and Analysis.  The appellant contends that 
while on active duty for training in 1978 he injured his 
right ankle.  Numerous statements in support of his claim and 
the April 2004 hearing transcript reflect the appellant 
asserted he fell on ice during night training and injured his 
right ankle.  The appellant indicated he completed his 
training with a cast on his right ankle, which the appellant 
indicated was later removed at an army facility.  (T-4,5).  

The appellant's August 1978 Report of Physical Examination 
found his lower extremities and feet were normal.  At 
physical inspection in September 1978, no additional defects 
were noted.  

His service treatment records for the period of active duty 
for training do not include any complaints of ankle pain, any 
treatment for the right ankle or any diagnosis of an injury 
to the right ankle.  

After the appellant was separated from active duty for 
training in January 1979, he remained in the National Guard.  
A June 1984 Report of Medical Examination for retention 
indicates his feet and lower extremities were normal.  On his 
June 1984 Report of Medical History is written "Sprain 
ankle, age 17, Basic training. In cast. No sequealae."  

VA examination in May 1988 ordered in conjunction with his 
claim for service connection for a right knee disorder, does 
not include any complaints regarding the right ankle.  

Hospitalization records from the Newark Wayne Community 
Hospital dated in May 1988 indicate the Veteran had been 
involved in a motor vehicle accident in 1980 at which time he 
sustained a pelvic and a skull fracture.  The Veteran was 
hospitalized for knee pain with no references to any right 
ankle pain or instability.  

A statement from a fellow soldier dated in August 1988 
corroborates that the Veteran injured his right knee while 
jumping from a truck in service.  

An October 1988 Report of Medical Examination again noted his 
feet and lower extremities were normal.  On his October 1988 
Report of Medical History the appellant denied any history of 
foot trouble, lameness or bone, joint or other deformity.  
His history of broken bones was related to a fractured pelvis 
and wrist.  

May 1990 VA records include complaints of right ankle pain.  
An injury to the right ankle twelve years previously was 
recorded.  He reported a dislocation and being in a cast.  It 
was written the Veteran was now developing minor 
osteoarthritis, but it is unclear whether this referred to 
the right ankle or to the left shoulder.  

In July 1991 VA X-rays of the right ankle demonstrated no 
evidence of acute fracture, subluxation, dislocation or other 
bony abnormalities and the ankle mortise was intact.  

August 1991 examination of the right ankle found no effusion, 
lateral or talofibular ligament tenderness and drawer testing 
was negative.  The impression was status post right ankle 
injury.  

VA X-rays of the right ankle in January 1992 revealed the 
ankle joint was well maintained.  There was no evidence of 
abnormal bony lesion or degenerative disease.  Unremarkable 
right ankle was the diagnostic impression.  

The Veteran complained to VA examiners in March 1992 that his 
right ankle was painful and unstable.  Examination of the 
right ankle found it was stable.  

September 1992 VA X-rays of the right ankle were negative.  

October 1992 VA examination of the joints included a history 
of right ankle being twisted in 1978 and being casted.  Range 
of motion of the right ankle was to 40 degrees in plantar 
flexion and 10 degrees of dorsiflexion.  

January 1994 VA records reveal the Veteran wanted his 
disability increased from 20 to 30 percent.  He complained 
his ankle was very painful and had been broken during basic 
training in 1978 or January 1979.  The examiner noted he was 
overweight, slurring his speech and unshaven.  

A May 1994 VA examination of the joints included history of a 
fractured right ankle at Fort Leonard Wood in Mississippi.  
The Veteran complained of right ankle pain.  Range of motion 
of the right ankle was to 45 degrees plantar flexion and 10 
degrees dorsiflexion with no functional loss.  May 1994 VA X-
rays of the right ankle were unremarkable.  The diagnoses 
included obesity and no gross deficit of the right ankle.  

The Veteran submitted his claim for service connection for a 
right ankle disorder in October 1994.  He asserted his right 
ankle had been injured in December 1978 while on active duty.  

A VA examination of the joints was conducted in July 1996.  
The appellant reported that in 1978 he injured his right 
ankle at Fort Leonard, in North Carolina.  He was unsure 
whether during his 1987 accident his right ankle had given 
out resulting in the right knee injury.  Examination of the 
right ankle revealed dorsiflexion from 0 to 10 degrees and 
plantar flexion from 0 to 30 degrees.  There was some mild 
swelling around the right ankle and tenderness was noted in 
palpation of the medial and lateral malleoli.  The impression 
was history of injury to right knee and ankle during active 
duty at present with right knee decreased range of motion and 
right ACL tear with associated mild decreased range of motion 
in the right ankle.  

In July 1997 the appellant reported he stepped from his truck 
on July 10, 1997 and his ankle gave out and he fell to the 
ground.  He reported having injured his ankle in 1978 or 1979 
while on active duty.  Examination revealed edema of the 
right ankle and foot without ecchymosis.  He had pain with 
inversion.  Flexion and extension caused less discomfort.  He 
was tender on the top of his metatarsals and when squeezed.  
The diagnostic impression was sprain of right ankle and foot.  
The Veteran returned five days later, and was again seen for 
sprain of the right ankle.  X-rays showed no fracture.  

VA X-rays of the right foot in July 1997 were unremarkable 
and showed the bony structures were normal, joint spaces well 
preserved and there was no abnormal calcification.  X-rays of 
the right ankle showed the joint space was well preserved, no 
abnormal fracture or bony lesions was seen and no joint 
effusion was present.  There was a tiny inferior calcaneal 
spur, which was unchanged from May 1994.  

During VA examination of the joints in September 1998 the 
appellant reported an ankle inversion sprain injury early in 
his training and some right ankle swelling.  He was 
moderately obese.  Examination of the ankle revealed mild 
tenderness over the area of the anterior talofibular 
ligament.  He demonstrated 20 degrees of ankle dorsiflexion 
and 30 degrees of plantar flexion.  Inversion and eversion 
were symmetrical.  The impression was intermittent right 
ankle pain without evidence of functional disability.  There 
appeared to be some tenderness over the lateral malleolus in 
the distribution of the anterior talofibular ligament.  X-
rays were ordered but the appellant failed to appear for X-
rays.  

VA records in May 2002 reveal the Veteran complained his 
right ankle was bothering him.  He reported an injury in 
basic training.  He said it had basically been unstable since 
1979.  Examination revealed the right ankle was stable.  He 
had no anterior or posterior drawer.  No medial or lateral 
instability.  There was no erythema, edema or effusion.  
There was minimal tenderness to deep palpation behind his 
medial malleolus.  X-rays reveals the ankle and subtalar 
joint were well preserved.  There was no fracture or bony 
deformity identified.  

June 2002 VA X-rays showed small chronic appearing 
calcifications on the medial and anterior aspect of the ankle 
and small plantar heel spur.  The radiologist commented that 
these could represent areas of old avulsion injury.  An acute 
injury was doubtful and clinical correlation with this 
interpretation was suggested.  

June 2004 VA X-rays found study of the ankles was normal, 
except for calcaneal spurs.  

September 2005 VA X-rays of the ankles revealed slightly 
inferiorly tilted medial portion of the tibial/talar joint, 
bilaterally.  There was a mild degree of instability 
tibial/talar joint suspected bilaterally.  These were chronic 
findings without interval change.  

November 2007 VA X-rays demonstrated degenerative disease at 
the first cuneiform, first metatarsal joint and calcaneal 
spurs.  

The Veteran was scheduled for a VA examination and failed to 
report in December 2009.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Recent VA X-rays have documented degenerative disease in the 
right ankle, so there is current disability.  

The evidence is more mixed as to whether the Veteran 
sustained an ankle injury in service.  The service treatment 
records reflect nothing to support the Veteran's assertions 
he injured his right ankle while in basic training in 1978.  
The first occasion on which the record documents the Veteran 
reporting injuring his right ankle in service appears on the 
back of the June 1984 Report of Medical History.  Written was 
"Sprain ankle, age 17, Basic training. In cast. No 
sequealae."  Even if the statement is true it indicates only 
an acute sprained ankle in 1978 with no subsequent symptoms 
for a period of some five years or more.  The statement in 
1984 appears only after the Veteran sustained a closed head 
injury in 1980 in a motor vehicle accident.  Nothing in any 
of the sick reports, Reports of Investigation and statements 
from others in the claims folder mentions right ankle pain or 
any injury sustained while he was on active duty.  A right 
knee injury is well documented in service records, but the 
service treatment records including Reports of Examination 
for retention do not include any findings of any abnormality 
of the right ankle during active duty or for many years 
afterwards.  The first documented complaint of ankle pain 
appears in May 1990 VA records.  

The only evidence of an in-service right ankle injury are the 
statements and testimony of the Veteran.  The Board finds his 
statements of doubtful credibility.  The history he gave 
appears only after his closed head injury sustained in an 
automobile accident in 1980.  In addition, the details as to 
the location of the injury vary.  The Veteran appears 
confused as to the location of Fort Leonard Wood, which he 
reported as being in Mississippi on one occasion and in North 
Carolina on another.  The Board also noted the Veteran first 
claimed service connection for the right ankle in October 
1994 after his evaluation for his right knee had been 
reduced.  He told a VA care provider in November 1994 he was 
seeking to have his disability increased.  The Board has 
noted that organic brain syndrome has been diagnosed and that 
short term memory loss has been noted.  Other discrepancies 
in the records  support the presence of a faulty memory.  For 
instance in April 2002 the Veteran's reported having no 
children while earlier records document he has a daughter.  
The only evidence supporting the Veteran's assertion he 
injured his right ankle in service are the statements of the 
Veteran.  They are not credible and therefore of no probative 
value.  The history recorded in the medical records and 
examination reports derived from history given by the Veteran 
is likewise of no probative value.  

In this context, where the Veteran has longstanding organic 
brain syndrome, evidence of a desire for increased income 
serving as a trigger for the claim for service connection for 
a right ankle disorder, and otherwise comprehensive service 
records that are silent for evidence of the claimed injury, 
the greater weight of the evidence supports the conclusion 
that no right ankle injury occurred in active service.  

Even if the Board accepted the Veteran's contention he 
injured his right ankle in service there is no competent 
medical evidence linking his current disability to any in-
service right ankle injury.  Clearly a chronological review 
of the medical record shows no X-ray findings consistent with 
ankle injury until after a documented post service ankle 
sprain in July 1997.  It is the June 2002 VA X-rays which 
first indicate evidence of an old avulsion injury.  A review 
of the Veteran's medical history indicates that only recently 
has there been diagnosis of any right ankle disorders and 
degenerative disease on VA X-rays in November 2007.  The 
Veteran has not presented any evidence which indicates he has 
any special knowledge or training which qualifies him to 
offer a medical opinion.  38 C.F.R. § 3.159 (2009).  

In addition, there is no continuity of symptomatology of a 
right ankle sprain dating from 1978, as evidenced by the gap 
between 1978 and the 1984 notation of "no sequealae."  
38 C.F.R. § 3.303(b)(2009).  And while there was a diagnosis 
of arthritis in 1990 records, it occurs many years after 
separation from activity duty and is not supported by X-ray 
findings.  [That diagnosis alone, in the absence of X-ray 
findings of compensable loss of range motion (not found in 
the record) does not meet the criteria for presumptive 
service connection, even if it appeared within one year of 
service separation.  38 C.F.R. §§ 3.307, 3.309 (2009).]  

Under these circumstances, the preponderance of evidence is 
against the claim for service connection for residuals of a 
right ankle injury.  


ORDER

Service connection for residuals of a right ankle injury is 
denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


